UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 20, 2011 NORTHEAST COMMUNITY BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) United States 0-51852 06-178-6701 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 325 Hamilton Avenue, White Plains, New York (Address of principal executive offices) (Zip Code) (914) 684-2500 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On May 20, 2011, NorthEast Community Bancorp, Inc. (the “Company”) announced that its Board of Directors had approved the repurchase for up to 282,685 shares of the Company’s outstanding common stock held by persons other than NorthEast Community Bancorp MHC.These repurchases will be conducted solely through a Rule 10b5-1 repurchase plan with Sandler O’Neill & Partners, L.P. The press release announcing the approval of the stock repurchase plan is attached to this Report as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d)Exhibits Number Description 99.1Press Release dated May 20, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. NORTHEAST COMMUNITY BANCORP, INC. Date: May 20, 2011 By: /s/ Kenneth A. Martinek Kenneth A. Martinek Chairman, President and Chief Executive Officer
